Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 180







Vonnie Darin Darby, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20090347







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Vonnie D. Darby, self-represented, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521, petitioner and appellant; on brief.



Kara Schmitz Olson, Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; on brief.

Darby v. State

No. 20090347



Per Curiam.

[¶1]	Vonnie D. Darby appealed from a trial court amended order denying his application for post-conviction relief.  On appeal, Darby argues the trial court erred in concluding he did not receive ineffective assistance of counsel.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner